Citation Nr: 1543585	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  08-36 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for gastroesophageal reflux (GERD) with hiatal hernia.

3. Entitlement to service connection for a bilateral foot disability, not including bilateral pes planus.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 1970. His discharge documents reflect that he received the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. It was most recently before the Board in October 2013, when it was remanded for further development. See October 2013 Board Decision.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.

The issue of entitlement to a disability rating in excess of 20 percent for left foot pes planus has been perfected, but not yet certified to the Board. The Board's review of the claims file suggests that the AOJ may still be taking action on this issue. The Board will not review the denial, but it will be the subject of a subsequent Board decision, if otherwise in order.

The issues of service connection for GERD with hiatal hernia and a bilateral foot disability not including pes planus, and for entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability that relates to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A January 2008 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The January 2015 VA examiner reviewed the Veteran's claims file, performed an in-person examination, and provided clear rationale in support of her opinion. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The January 2015 VA examination is adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Veteran alleges that his current bilateral hearing loss results from in-service noise exposure. See July 2007 and January 2015 VA Examination Reports. There is no question that the Veteran had in-service noise exposure; because the Veteran is a combat veteran his account of what occurred in service is presumed credible. 38 U.S.C.A. § 1154(b). However, the probative evidence of record does not suggest that his current hearing disorders have continued since his separation from service or that they otherwise relate to service. The claim is denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Entitlement to service connection may be established with evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).



Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a). The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases" and only applies to the chronic diseases set forth in § 3.309(a)). Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker, 708 F.3d at 1338; C.F.R. § 3.303(b). Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having bilateral sensorineural hearing loss, see July 2007 and January 2015 VA Examination Reports, and organic diseases of the nervous system, to include sensorineural hearing loss, are defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

Satisfactory lay or other non-medical evidence that shows that an injury or disease occurred in or was aggravated by combat is sufficient to satisfy the second Shedden prong - in-service incurrence or aggravation of a disease or injury - if the evidence is consistent with the circumstances, conditions, and/or hardships of the relevant combat service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Competent and credible evidence of a current disability and a nexus to service is required to establish service connection for a combat-related injury. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

The Veteran alleges that his current hearing problems relate to in-service noise exposure, to include combat-related noise. See July 2007 and January 2015 VA Examination Reports.

Military personnel records (MPRs) establish that the Veteran served as an Indirect Fire Infantryman in Vietnam during the Vietnam War and that he engaged the enemy during this period (August 1969 to October 1970). See Form DD 214 (noting receipt of the Vietnam Service Medal, Vietnam Campaign Medal, Combat Infantryman's Badge, and Bronze Star Medal). Because his lay testimony regarding exposure to artillery fire and other explosions is consistent with the circumstances of his war-time service, the Veteran's statements are sufficient to establish noise exposure in service.

However, lay testimony is not sufficient to establish that the Veteran has a current hearing problem that relates to in-service noise exposure. A finding that a veteran served in combat only applies to the question of the in-service event, and not to the 


question of either current disability or nexus to service, both of which generally require competent medical evidence as discussed above. See Brock v. Brown, 10 Vet.App. 155 (1997); Beausoleil v. Brown, 8 Vet.App. 459 (1996). 

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dBs) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dBs or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The Court has held that the threshold for normal hearing is from 0 to 20 dB, and that higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection. Id. at 159.

The Veteran's puretone thresholds establish that he has a current bilateral hearing loss disability. See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159. Both the July 2007 and January 2015 VA audiological examination reports show that the Veteran's puretone threshold at 4000 Hz was 40 dBs or worse, bilaterally. In addition, the examiners diagnosed the Veteran as having sensorineural hearing loss.

Although his combat service in Vietnam resulted in-service noise exposure, the Veteran's STRs do not indicate any hearing problems during service, to include complaints of hearing loss.

Audiological tests performed upon entrance to service in March 1969 and upon separation from service in October 1970 establish that the Veteran did not experience hearing loss during service and that his hearing was within normal parameters at separation. March 1969 and October 1970 Reports of Medical Examination; see also Hensley, 5 Vet. App. at 157. The March 1969 audiological test results show that the Veteran's puretone thresholds were below 40 dBs at 500, 1000, 2000, and 4000 Hz. The October 1970 audiological test results show that the Veteran's puretone thresholds were below 40 dBs at 500, 1000, 2000, 3000, and 4000 Hz. The Veteran did not report significant medical or surgical history on entrance and separation from service. See March 1969 and October 1970 Reports of Medical History.

The Veteran did not report, and the medical evidence does not otherwise suggest, that he experienced hearing-related problems for many years after separation.

In July 2007, a VA audiologist opined that due to the absence of acoustic damage upon separation from service, as indicated by the Veteran's normal hearing on his separation examination, it was not at least as likely as not that he had bilateral hearing loss due to his military service.

In January 2015, a VA audiologist noted that the Institute of Medicine's landmark report, Noise and Military Service-Implications for Hearing Loss and Tinnitus, found "no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure." The report further noted that "[b]ased on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur." The examiner noted that during his examination, the Veteran reported his hearing loss began approximately ten years prior, so approximately 35 years since service. The examiner opined that the Veteran's reported hearing onset was too far delayed to be related to his military noise exposure, as research does not support the concept of delayed onset of hearing problems. The examiner further opined that in light of his normal hearing at separation and his reported onset of hearing loss in 2005, it was less likely than not that his hearing loss was related to his military service.

The January 2015 VA examination report constitutes probative evidence that weighs against the Veteran's claim. The examination was rendered by an audiologist who reviewed the claims file and medical records, considered the Veteran's self-reported medical history, conducted audiological tests to determine the Veteran's puretone thresholds, and provided a clear rationale for why the Veteran's current bilateral hearing loss does not relate to in-service noise exposure (i.e., current medical evidence shows that hearing problems due to in-service noise exposure manifest in service or shortly thereafter and, because the Veteran's hearing problems did not manifest for several decades after service, his current hearing loss does not relate to service).

The Board has considered the Veteran's contentions regarding the etiology of his hearing loss. Although the Veteran is competent to identify symptoms such as ringing in the ears, he is not competent to determine if his hearing problems were caused or aggravated by in-service noise exposure. Whether the Veteran's bilateral hearing loss relates to in-service noise exposure is a medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309. Such a determination must be made by a medical professional with appropriate expertise. Id. Because the Veteran's statements are not based on medical training and/or experience, his assertion that his hearing problems relate to service does not constitute competent evidence. Thus, the Veteran's assertion that his bilateral hearing loss relates to in-service noise exposure is outweighed by the January 2015 VA examiner's opinion, which was rendered by a medical expert and is based on review of the Veteran's medical history. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

Moreover, the Veteran was first diagnosed with bilateral hearing loss at his July 2007 VA examination, and during his January 2015 VA examination, he stated the onset of his hearing loss was in approximately 2005 - so 30 years after his service in Vietnam and his separation from service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service). Thus, the Veteran's hearing problems did not manifest in or within a year of active service and do not otherwise relate to service.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for a bilateral hearing loss disability is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a bilateral hearing loss disability is denied.


REMAND

Remand is necessary for addendum opinions regarding the Veteran's claims for service connection for GERD with hiatal hernia and a bilateral foot disability, not including bilateral pes planus.

In his November 2007 claim, the Veteran stated he was filing a claim for a gastrointestinal condition, to include GERD, as directly related to service or possible secondary to a mental condition or posttraumatic stress disorder (PTSD). While a January 2015 VA examination addressed direct service connection, an opinion is needed regarding whether GERD with hiatal hernia is secondary to the Veteran's service-connected PTSD with depression.

In response to the Veteran's claim for service connection for a bilateral foot disability not including pes planus, service connection was also granted for osteoarthritis of the left ankle and left hammer toe. However, an April 2015 VA examination also noted the Veteran had bilateral metatarsalgia, bilateral hallux valgus, left foot hallux rigidus, and chronic left and right ankle sprains. An opinion has not been obtained as to whether these conditions are part and parcel of his service-connected left foot and ankle disabilities or secondary to them.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any relevant private medical records (PMRs) and/or non-medical evidence that is not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Obtain any outstanding VA medical records (VAMRs) and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the case to the VA examiner who performed the January 2015 Esophageal Conditions examination for an addendum opinion. If the examiner is not available, a different examiner may render the requested opinion. The VA examiner must opine as to the relationship, if any, between the Veteran's service-connected PTSD with depression and his current GERD with hiatal hernia. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review. The following considerations must govern the examination:

 a. The VA examiner must opine as to whether the Veteran's current GERD with hiatal hernia was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

b. The VA examiner must opine as to whether the Veteran's current GERD with hiatal hernia was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by his service-connected PTSD with depression.

c. The VA examiner must render the requested opinions using the phrasing employed in points a. and b. above (I.E., THE EXAMINER MUST USE THE TERMS "CAUSED" AND "AGGRAVATED").

d. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

March 1969 and October 1970 Reports of Medical Examination, noting no esophageal problems.

November 2007 Claim, noting he was claiming a gastrointestinal condition, to include GERD, acid reflux, hiatal hernia, and any other intestinal problem as directly related to service or "possibly secondary" to his service-connected mental condition; also noting he had "a lot of acid reflux often," for which he took over-the-counter medication.

March 2013 PMRs, indicating an endoscopy.

January 2015 VA Examination Report.

4. Also return the case to the VA examiner who performed the January 2015 Foot Conditions examination for an addendum opinion. If the examiner is not available, a different examiner may render the requested opinion. The VA examiner must opine as to the relationship, if any, between the Veteran's service-connected left foot pes planus, left ankle osteoarthritis, and left hammer toe, and his current bilateral metatarsalgia, bilateral hallux valgus, left foot hallux rigidus, and chronic left and right ankle sprains. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's current bilateral metatarsalgia, bilateral hallux valgus, left foot hallux rigidus, and chronic left and right ankle sprains were caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

b. The VA examiner must opine as to whether the Veteran's current bilateral metatarsalgia, bilateral hallux valgus, left foot hallux rigidus, and chronic left and right ankle sprains were caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by his service-connected connected left foot pes planus, left ankle osteoarthritis, and left hammer toe.

c. The VA examiner must render the requested opinions using the phrasing employed in points a. and b. above (I.E., THE EXAMINER MUST USE THE TERMS "CAUSED" AND "AGGRAVATED").

d. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

March 1969 and October 1970 Reports of Medical Examination, noting no foot or ankle problems.




STRs reflecting treatment for bilateral pes planus.

January 2015 VA Foot Conditions Examination Report.

April 2015 VA Foot Conditions Examination Report.

April 2015 Ankle Conditions Examination Report.

5. Then, review the VA examiners' reports to ensure that they adequately respond to the above instructions, including providing adequate explanations in support of the requested opinions. If any report is deficient in this regard, return the case to the VA examiner for further review and discussion.

6. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for GERD with hiatal hernia, bilateral foot disability not including pes planus, and entitlement to TDIU. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


